Citation Nr: 1529175	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  15-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a vision disability of the right eye.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for hearing loss of the left ear.

9.  Entitlement to a compensable disability rating for hearing loss of the right ear.

10.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 1, 2014, and in excess of 10 percent thereafter.

11.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus.

12.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome, right knee, based on limitation of flexion.

13.  Entitlement to a disability rating in excess of 10 percent for right knee instability.

14.  Entitlement to a disability rating in excess of 10 percent for low back strain.

15.  Entitlement to a disability rating in excess of 10 percent for cervical spine strain.

16.  Entitlement to a compensable disability rating for residuals of a fracture of the right fifth metacarpal, status post open reduction internal fixation.

17.  Entitlement to a compensable disability rating for residuals of a broken nose, status post septorhinoplasty and turbinoplasty.

18.  Entitlement to a compensable disability rating for impingement syndrome, left shoulder.

19.  Entitlement to a compensable disability rating for right hand scar.

20.  Entitlement to a compensable disability rating for limitation of motion, left ring finger.

21.  Entitlement to a compensable disability rating for limitation of motion, left little finger.

22.  Entitlement to a compensable disability rating for left hand scar.

23.  Entitlement to a disability rating in excess of 10 percent for scar under the nose.

24.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2012, March 2013, December 2013, and July 2014 rating decisions of the Muskogee, Oklahoma and Boise, Idaho Regional Offices (RO) of the Department of Veterans Affairs (VA).  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Boise, Idaho, which has certified the appeal to the Board.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA form 9 submitted in February 2015, the Veteran's accredited representative indicated that the Veteran wanted a personal hearing before a member of the Board by live videoconference.  The record contains no indication that he has withdrawn this request.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  In accordance with the Veteran's February 2015 communication, and since the RO schedules videoconference hearings before Members of the Board, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




